Citation Nr: 9931708	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-36 404	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to service connection for a left knee 
disability secondary to the service-connected total right 
knee replacement.

2.  Entitlement to service connection for paroxysmal atrial 
fibrillation secondary to the service-connected total right 
knee replacement (including surgery therefor).

3.  Entitlement to an evaluation in excess of 60 percent for 
a total right knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to 
January 1950 and from January 1951 to March 1962.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 1993 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington. 


REMAND

This case was most recently before the Board in April 1997.  
At that time, the Board found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for degenerative arthritis.  The other 
issues were remanded for additional development.  The reasons 
and bases therefor were explained in detail in the April 1997 
Board remand action.

Around the time of that remand, the veteran apparently moved 
from the State of Washington to California and the 
responsibility for maintaining the veteran's claims folder 
was transferred from the Seattle RO to the Oakland RO.  
Additional medical records of the veteran's treatment were 
collected for review pursuant to action paragraph one of the 
earlier remand.

However, before VA orthopedic and cardiovascular examinations 
could be provided by the RO in accord with action paragraphs 
two and three of that remand, the veteran's claims folder was 
apparently requested to be returned to the Board by Board 
administrative personnel.  This request was made after RO 
personnel apparently indicated that all benefits sought on 
appeal had been granted.  This was in error.  As noted by the 
veteran himself in a January 1999 letter to the Board, he is 
in receipt of a combined 80 percent schedular evaluation 
(from September 1990), and in receipt of a 100 percent 
evaluation for individual unemployability (from January 
1995).  However, he nonetheless wishes to pursue his 
remaining claims.  The representative has pointed out that 
the veteran's claims folder was returned to the Board 
prematurely without completion of all actions requested in 
the April 1997 remand action in violation of Stegall v. West, 
11 Vet. App. 268 (1998).  The representative and veteran both 
request that all actions in the prior remand be completed.  
The Board sincerely apologizes to the veteran for the delay 
in developing and deciding the remaining issues on appeal.

Accordingly, the veteran's claims folder is REMANDED to the 
RO for completion of all development initiated in the Board's 
earlier April 1997 remand action.  Those actions included:

1.  The veteran should be offered the 
opportunity of presenting any additional 
evidence or argument he may have with 
respect to the remaining appellate 
issues.  The RO should furnish the 
veteran the appropriate release of 
information forms to obtain copies of 
current medical records regarding the 
disabilities at issue. 

2.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the residuals of the 
total right knee replacement, and any 
left knee disability.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed occupational history.  Following 
the examination and in conjunction with a 
review of the claims folder, the examiner 
should render an opinion as to whether it 
is more, less or equally likely that the 
service-connected right knee disability 
caused or aggravated any left knee 
disorder diagnosed (if aggravated, the 
physician should offer an opinion of the 
percentage or degree of aggravation cause 
by the right knee replacement, above and 
beyond any pre-existing left knee 
impairment).  

3.  A VA examination should be conducted 
by a cardiovascular specialist in order 
to determine the nature and severity of 
the paroxysmal atrial fibrillation and 
any other heart disability.  All testing 
deemed necessary should be performed.  If 
paroxysmal atrial fibrillation or any 
other heart disability is diagnosed, the 
examiner, in conjunction with a review of 
the claims folder, should render an 
opinion as to whether it is more, less or 
equally likely that the total right knee 
replacement surgery in July 1989 (or the 
service-connected right knee disability 
itself) caused or aggravated such 
paroxysmal atrial fibrillation or any 
other heart disability diagnosed (if 
aggravated, the physician should offer an 
opinion of the percentage or degree of 
aggravation cause by the right knee 
replacement surgery or disability itself, 
above and beyond any pre-existing heart 
disability or impairment)

4.  Thereafter, these issues should be 
readjudicated by the RO, to include 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.321(b)(1), and be given an 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

